Citation Nr: 0725720	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had service as Philippine Scout from September 
1946 to May 1949.  He was born in 1921.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in January and April 2005 
(Administrative denials) and June and July 2005.

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  Competent evidence does not sustain that PTB was 
manifested in service or to a compensable level within three 
years following active duty discharge, and PTB is not shown 
by supportable competent, credible medical opinion to be 
related to the veteran's service.

2.  There is no competent evidence of asthma during service, 
and there is no credible, competent evidence including 
medical opinion that the veteran's asthma is a result of 
service.  

CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 
(2006).

2.  Chronic asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim, a VA Form 21-526, in September 
2004.  The VARO sent correspondence notifying him of VCAA 
requirements in October and November 2004, and attempts were 
made by the VARO to develop the evidence by correspondence to 
the veteran and listed caregivers.  In January and April 
2005, Administrative decisions by the VARO denied the 
veteran's claims because he had not provided required 
evidence, specifically an NA (National Archives) Form 13055 
so that development could be undertaken for his service 
records.  The veteran furnished the requisite form in May 
2005, and the request was made for the service records.  The 
NPRC responded in June 2005, after which the claim was 
denied.  This denial was confirmed in July 2005 after receipt 
of additional clinical data.  The veteran filed a Notice of 
Disagreement in August 2005, and an SOC was issued.  His 
Substantive Appeal, a VA Form 9, was received in October 
2005.  

In January 2006, the veteran submitted a power of attorney on 
a VA Form 21-22.  He was sent a Dingess notification letter 
in September 2006.  The veteran responded that he had no 
additional evidence.  A written informal presentation was 
made on his behalf by his representative in August 2007.

By way of the VCAA letters and the SOC, the veteran has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.      

The Board finds that the content of the data provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  38 
C.F.R. §§ 3.307(a)(3).  


The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illness might have been caused by a particular exposure 
is insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
supra.  

A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physicians statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

III.  Factual Background and Analysis

In his initial response for information as to his claimed 
disabilities, a VA Form 21-4142 filed in November 2004, the 
veteran reported that he had been treated and hospitalized 
for chronic respiratory conditions (and diagnosed with 
asthma) at the Lopez Hospital from "1944-1946", "1948-
1958", "1990-1998", until endorsed to the care of a 
private Dr. DAC, and diagnosed with PTB (2000-2004). 

The VARO directly sought to obtain such records and asked for 
him to provide documentation of the aforementioned data.

An unsigned statement was received in January 2005 from the 
Lopez Hospital to the effect that the veteran had been a 
patient at that hospital under the care of a specific 
physician (FTL) from 1941-1946, and was endorsed to another 
physician when Dr. L went out of the country.  The statement 
reported that

(The veteran) was being treated for 
asthma and has subsequently suffered from 
excessive amounts of mucus plugs in his 
lungs causing the patient to wheeze, gasp 
or cough often resulting to Pulmonary TB 
because of the asthmatic conditions of 
his lungs.  This might have still 
developed during his service and until 
his discharge from the service.

The patient was endorsed to me for 
further treatment up to the present and 
still suffering from this chronic 
disease.

Another statement was received from DAC, M.D., of the Lopez 
Hospital, to the effect that the veteran, now 84 years of 
age, was a patient at that facility and had been cared for 
there by Dr. L - 

since after the World War II.  He was 
being treated for chronic cough, anemia 
and malnutrition which were apparently 
contracted during the war.

In 1984, (the veteran) was endorsed to 
the undersigned for further medical care 
due to chronic bronchitis, easy fatigue 
and on and off difficulty of breathing.  
He frequent the (outpatient department) 
due to these illnesses including the 
bilateral deafness and body weakness.

Medical record(s) exist to support these 
clams but we cannot issue them until we 
receive a request from your office.

NPRC has indicated that further pertinent medical records are 
not available.  The veteran's service medical records are 
presumed destroyed in a 1973 fire at the NPRC.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  


After obtaining appropriate release authority, the VARO 
contacted the hospital and sought all of the records for the 
veteran's care since 1944.  The only records obtained from 
the facility commenced in March 2001.  

Other treatment records were received relating to conditions 
other than those pertinent hereto.

Attempts were made by the VARO to obtain further 
documentation.  In response, another statement was received 
from Dr. C to the effect that he was currently treating the 
veteran for chronic obstructive pulmonary disease (COPD) and 
malnutrition, which was not improving.  Treatment records 
from 2003-2004 accompanied the statement.

Parenthetically, pertinent regulations mandate that a 
diagnosis of pulmonary tuberculosis must be confirmed and 
supported by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment in the manner 
prescribed under 38 C.F.R. § 3.374(c).  This has not been 
shown in this case, either in or since service.  

However, even assuming arguendo that the veteran has had PTB 
at some time since service, there is no credible competent 
evidence to support a finding that it was present in service 
or as required for presumptive service connection in the time 
subsequent thereto, nor that it was due to anything related 
to service

So even if PTB was validly diagnosed at some point, there is 
no evidence of record which complies with the requirements 
for establishing service connection as a disability for VA 
purposes.  

In this case, PTB may not be presumed to be service connected 
in this case because it was not manifested to a compensable 
degree within three years after the veteran's discharge from 
active military service. The first post-service indication of 
PTB was 

some time after service (when a physician who has seen him 
since 1984 or so said he had been so diagnosed) and it has 
not been thereafter etiologically linked to the veteran's 
period of service by competent evidence or credible medical 
opinion.

Consideration has been given to the veteran's statements to 
the effect that he suffered from PTB during service or 
shortly thereafter.  However, as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
supra.  Therefore, his assertions as to the presence and 
etiology of PTB are without probative value.

For the foregoing reasons, the Board finds that PTB was not 
present during service or manifested within three years after 
service; nor is such a disability otherwise related to 
service.  Accordingly, the Board concludes that PTB was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

With regard to asthma, as with his PTB claim, the veteran 
initially said that he had some sort of vague respiratory 
problems at a time which in fact actually predated his 
service.  Unfortunately, there is no service data available 
but this need not be fatal to the claim if there was other 
evidence to support his contention with regard to either in-
service incurrence or aggravation.  However, there is not.  
And the clinical data from after service is too remote and 
unsubstantiated so as to support a finding that anything of a 
respiratory nature, including asthma, which he has manifested 
at times after service was incurred in or related thereto.  

The medical opinion of record simply is not supported by the 
data required for such a conclusion, and the Board does not 
find it credible as it was based on an uncertain history and 
an apparent lack of documentation.  Again, repeated attempts 
have been made to obtain supportive documentation without 
positive results.  There is no sound basis for concluding 
that asthma, even assuming the appropriately diagnosed 
presence after service, was due to or in any way related to 
the veteran's service. 


In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant a favorable determination.


ORDER

Service connection for PTB and asthma is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


